Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed March 11, 2021 has been entered.
Claims 1-4 remain pending in the application. Claims 5-20 are withdrawn.
Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed January 6, 2021.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, Ln. 18 recites, "along the along the". It appears that one "along the" should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US Publication No. 2013/0274913; hereinafter Wilson; already of record) in view of VanSickler et al. (US Publication No. 2020/0319222; hereinafter VanSickler; already of record).

Regarding claim 1, Wilson discloses a reagent transfer arm apparatus in a clinical analyzer in an in vitro diagnostics (IVD) environment ([0041], An alignment system and method for establishing and/or maintaining proper alignment of an automated transfer mechanism operable to pick-up a specimen container from a pick-up station, transfer and loading and/or unloading the specimen container, into or from, a plurality of holding wells is described herein. In one aspect, the alignment system and method operate to establish and/or maintain proper alignment of an automated transfer mechanism within an automated detection system or instrument for non-invasive detection of the presence of a microbial agent (e.g., a microorganism) in a test sample contained within a sample container…the biological sample tested is a blood sample). The reagent transfer arm apparatus comprises: 
	a gripper assembly ([0059], see Fig. 8C at gripping mechanism 34) comprising: a pair of gripper fingers oriented vertically compared to a horizontal plane and opposite one another, the pair of gripper fingers configured to move between a release position in which the pair of gripper fingers are spread apart with respect to one another and a grip position in which the ([0059], see Fig. 8C at gripper fingers 36a and 36b, which are used to grasp and release container 50, [0058], see Figs. 3A and 3B at gripper fingers 36 that can be oriented horizontally (Fig. 3A) and vertically (Fig. 3B)). 
	A gripper actuator comprising a gripper motor coupled to and configured to control horizontal, gripping movement of the pair of gripper fingers to move the pair of gripper fingers between the release position and the grip position ([0059], …a linear actuator 38 and a linear actuator motor 39 which can operate to move the linear actuator to open and close the gripper fingers 36, see Fig. 2 at linear actuator 38 and linear actuator motor 39 for gripping mechanism 34). 
	A vertically-extending frame to which the pair of gripper fingers and the gripper actuator are moveably coupled and along which the pair of gripper fingers and the gripper actuator move in a vertical direction ([0056], …the robotic transfer arm 30 may further comprises a vertical drive motor 60 and vertical drive belt or timing belt 62 that will operate to transfer or move the robotic head 30 up and down (arrow 46) the vertical support rail 42…, see Fig. 2 at vertical support rail 42 and vertical guide rail 64). 
	A vertical drive motor configured to control vertical movement of the gripper assembly along the vertically-extending frame ([0056], see Fig. 2 at vertical drive motor 60). 
	A horizontally-extending transfer arm to which the gripper assembly is moveably coupled and along which the gripper assembly moves in a horizontal direction ([0056], Accordingly, the horizontal support structure(s) 40, first horizontal drive motor (not shown), first horizontal drive belt 72 and horizontal guide rail 74 allow the robotic transfer arm 30 to move or transfer a specimen container 50 along the x-axis, see Fig. 2 at horizontal support structure 40 and horizontal guide rail 74).  
	A transfer arm motor configured to control horizontal movement of the gripper assembly along the horizontally-extending transfer arm ([0056], …horizontal drive motor…). 
	One or more controllers are configured to control operation of the gripper actuator, the gripper motor, the vertical drive motor, and the transfer arm motor to transfer the reagent container between a reagent load station and a storage area for access to contents of the reagent container ([0099], the controller will control alignment and precise locational control of the robotic transfer mechanism, [0050], moving the specimen containers from a pick-up station to the detection system 2, [0045], the detection system comprises a housing having an operable access door for providing a user access to an interior chamber).
	Note: The instant Claims contain a large amount of functional language (ex: “a reagent transfer arm apparatus”, “configured to grasp a portion of a reagent container”, “a storage area for access to contents of the reagent container”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
	In this case, Wilson discloses an apparatus capable of transferring reagent containers ([0056], Fig. 2), grasping a portion of reagent containers ([0059], Figs. 3A, 3B, 8C), and providing access to contents of reagent containers ([0099], [0050], [0045]).

	VanSickler is in the analogous field of reagent transfer in automated analyzers (VanSickler; [0009], [0114]). VanSickler teaches gripper fingers that have outer dimensions that are smaller than the opening of a container in a grip position (VanSickler; [0104]-[0107], see Figs. 11A-11G at projections 4348 which move to grip openings 4249, and has outer dimensions that are smaller than the opening of container 4272). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pair of gripper fingers in the apparatus of Wilson so that in a grip position the outer dimensions of the pair of gripper fingers are smaller than the opening of a container as in VanSickler, as VanSickler teaches that grippers that grip an object from the inside of a container, where an outer dimension of the grippers would be smaller than the opening of a container, are effective for securely gripping the object for transporting (VanSickler; [0104]-[0107], see Figs. 11A-11G).

Regarding claim 2, modified Wilson discloses the apparatus of claim 1. Modified Wilson further discloses distal ends of the pair of gripper fingers (see Wilson, Fig. 4 at fingers 36a and 36b), and gripping the reagent container (see Claim 1 above at Wilson, Fig. 8C at gripper fingers 36a and 36b, which are used to grasp and release container 50, and explanation that the gripper fingers are capable of similarly gripping a reagent container).
	 Modified Wilson fails to explicitly disclose that distal ends of the pair of gripper fingers are configured to be in the shape of a point configured to puncture a seal in a cap of the reagent container when the pair of gripper fingers are in the grip position.
(VanSickler; [0083], [0109], see Fig. 11C at puncture tool 4240 held in gripper 4340 for puncturing heavy duty seal of reagent trough assemblies 4050). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the distal ends of the pair of gripper fingers and gripping of the reagent container in the apparatus of modified Wilson by affixing the point of VanSickler to the distal ends of the gripper fingers for the purpose of puncturing a seal in a cap of a reagent container when the gripping fingers are in a gripping position, as VanSickler teaches that puncturing the seal will enable a pipette tip to aspirate liquid reagents contained therein for subsequent transfer to another location as needed (VanSickler; [0083], [0109]).

Regarding claim 4, Modified Wilson discloses the apparatus of claim 1. Modified Wilson further discloses the gripper assembly (see Claim 1 above at Wilson, Fig. 8C at gripping mechanism 34), the reagent container (see Claim 1 above at Wilson, Fig. 8C at gripper fingers 36a and 36b, which are used to grasp and release container 50, and explanation that the gripper fingers are capable of similarly gripping a reagent container), the one or more controllers (see Claim 1 above at Wilson, [0099], [0050], [0045]), and transfer of the reagent container to the storage area (see Claim 1 above at Wilson, [0099], [0050], [0045], and Fig. 8C at gripper fingers 36a and 36b, which are used to grasp and release container 50, and explanation that the gripper fingers are capable of similarly gripping a reagent container).

	VanSickler teaches a gripper assembly comprising a bar code scanner configured to read a bar code label on a reagent container, and controllers configured to identify contents of the reagent container based on the bar code label for transfer of the reagent container (VanSickler; [0011], The vision system provides barcoding/identification abilities and to perform other machine vision tasks particularly as they relate to functions involving the gripper. The consumable gripper moves consumables about analyzer such as the reagent trough puncture tool and amplification plates., [0102], see Fig. 10B at gripper 4340 and barcode reader 4320, [0123], … each assay to be performed may have several sets of instructions associated with it which may include instructions that operate multipurpose robot 4300 to optically scan consumables, grip and move consumables, and aspirate liquid samples, [0125], This data 4418 can be digitally tagged to particular identification codes (e.g., barcode serial numbers)…This helps analyzer 4000 keep track of various consumables within analyzer 4000 and helps provide certain information to processor 4412 during the execution of processor instructions 4416 without the need for user input. For example, amplification plate 4050 may have an identification code which may be associated with a bar code located on an outer surface thereof which may be tagged in the database with certain stored data such as the type of reagents stored therein and which reagents have already been utilized. This allows analyzer to check its inventory to determine when reagents and other consumables are running low or are insufficient to perform additional assays., [0010], …consumables, which include…reagent troughs…, [0132]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the gripper assembly, the one or more controllers, and the transfer of the reagent container to the storage area in the apparatus of modified Wilson so that the gripper assembly includes a bar score scanner for reading bar code labels on a reagent container, and the controllers identify the contents of the reagent container based on the bar code label for transfer of the reagent container to the storage area as in VanSickler, as VanSickler teaches that a bar code scanner can be used to assist in tracking when reagents are running low or are insufficient to perform additional assays (VanSickler; [0011], [0102], [0123], [0125], [0010], [0132]), thereby allowing a user to replenish reagents as needed and enhancing the efficiency of the analysis.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of VanSickler, further in view of Howell et al. (US Patent No. 6,387,106; hereinafter Howell). 

Regarding claim 3, modified Wilson discloses the apparatus of claim 1. Modified Wilson further discloses the pair of gripper fingers (see Claim 1 above at Wilson, Fig. 8C at gripper fingers 36a and 36b). 
	Modified Wilson fails to explicitly disclose that opposing surfaces of the pair of gripper fingers comprise a plurality of protrusions and a plurality of depressions, wherein the plurality of protrusions and the plurality of depressions on one of the pair of gripper fingers is configured 
	Howell is in the analogous field of grippers (Howell Col. 1 Lns. 10-17). Howell teaches opposing surfaces of gripper fingers comprising a plurality of protrusions and a plurality of depressions, the protrusions and depressions on one of the pair configured to mate with opposing protrusions and depressions on the other of the pair (Howell; Col. 1 Lns. 10-17, Col. 8 Lns. 18-50, see Fig. 18 at pads 71, 72 having interdigitating cylindrical protrusions 70 and corresponding depressions thereon). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pair of gripper fingers in the apparatus of modified Wilson so that opposing surfaces of the gripper fingers comprise a plurality of protrusions and a plurality of depressions, the protrusions and depressions on one of the pair configured to mate with opposing protrusions and depressions on the other of the pair as in Howell, as Howell teaches that providing grippers with interdigitating protrusions and depressions will provide improved gripping (Howell; Col. 1 Lns. 10-17, Col. 8 Lns. 18-50, see Fig. 18).

Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Croquette et al. (US Pub. No. 2015/0273468; hereinafter Croquette) teaches a pair of gripper fingers wherein in a grip position the outer dimensions of the pair of gripper fingers are (Croquette; [0043]-[0044], see Figs. 7A-7B at gripper fingers 411A that are smaller than the opening of container 150).

Response to Arguments
Applicant’s arguments, see Pg. 19 Ln. 1-Last Ln., filed March 11, 2021, with respect to the rejection of claim 3 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103, using Wilson in view of VanSickler, further in view of Howell.
Applicant's arguments on Pg. 17 Ln. 18-Pg. 18 Last Ln. have been considered but are moot because Applicant's arguments are towards the amended claims and not the current grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M. /Examiner, Art Unit 1798  

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798